Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Aug 2020 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Van Ernest (Reg. No. 44099) on 26 Mar 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A medical system for shape sensing by interacting with a shape sensing element, wherein the shape sensing element is configured to perform a shape sensing measurement of an interventional device, and by interacting with an image data generation unit for generating image data, said medical system comprising: 

a processing unit and a non-transitory storage medium for storing instructions that, when executed by the processing unit, cause the processing unit to:  
reconstruct a shape of said shape sensing element based on said generated measurement signals; 
determine a position and/or orientation of the image data generation unit relative to a subject in a coordinate system based on the generated image data
register said reconstructed shape by representing said reconstructed shape in [[a]]the coordinate system based on said received position and/or orientation of said image data generation unit; and 
a connector unit for connecting said shape sensing console to said shape sensing element, wherein said connector unit is detachably connectable to a housing of said image data generation unit.

Claim 3 has been amended as follows:
The medical system as claimed in claim 1, wherein the instructions further cause the processing unit to determine said position and/or orientation additional data obtained by a different unit, said different unit 

Claim 4 has been amended as follows:
The medical system as claimed in claim 3, wherein the instructions further cause the processing unit to automatically register said reconstructed shape based on the orientation of said image generation data unit facing said subject.  

Claim 8 has been amended as follows:
A method for shape sensing by interacting with a shape sensing element configured to perform a shape sensing measurement of an interventional device and by interacting with an image data generation unit for generating image data, the method comprising: 
generating, by a processing unit, measurement signals of said shape sensing measurement using a shape sensing console connected with the shape sensing element by a connector unit; 
reconstructing, by the processing unit, a shape of said shape sensing element based on said generated measurement signals; 
determining, by a processing unit, a position and/or orientation of the image data generation unit relative to a subject in a coordinate system based on the generated image data
registering, by a processing unit, said reconstructed shape with said generated image data by representing said reconstructed shape in [[a]]the coordinate system image data generation unit; and 
detachably connecting the shape sensing console to a housing of said image generation data unit using the connector unit.

Claim 9 has been amended as follows:
An apparatus for shape sensing by interacting with a shape sensing element configured to perform a shape sensing measurement of an interventional device, said apparatus comprising: 
a housing; 
an image data generation unit arranged on a side of the housing for generating image data; and 
a medical system configured to interact with the image data generation unit and the shape sensing element, the medical system comprising: PCIP.19304Atty. Docket No. 2014PO1310WOUSAppl. No. 15/549,525Response under 37 C.F.R. § 1.116 Amendment and/or ResponseExpedited Procedure In Reply to Final Office Action June 26, 2020 
a shape sensing console in communication with the shape sensing element, the shape sensing console for generating measurement signals of the shape sensing measurement of the interventional device; 
a processing unit and a non-transitory storage medium for storing instructions that, when executed by the processing unit, cause the processing unit to: 
reconstruct a shape of the shape sensing element based on the generated measurement signals; 
determine a position and/or orientation of the the image data generation unit relative to a subject in a coordinate system based on the generated image data; and 
register the reconstructed shape by representing the reconstructed shape in [[a]]the coordinate system based on the received position and/or orientation of the image data generation unit; and 
a connector unit for connecting said shape sensing console to the shape sensing element, wherein the connector unit is detachably connectable to the housing.

Claim 15 has been cancelled.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 recite(s) the limitation “a shape sensing element configured to perform a shape sensing measurement of an interventional device.” It is noted that although the limitation is recited in the preamble of at least claim 1, the limitation is being given a patentable weight since “a shape sensing element” is further recited in the positively recited claim limitations in at least claim 1. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

(Page 8, lines 23-27) The shape sensing element 12 may comprise an optical shape sensing element such as an optical fiber comprising one or more cores, as elucidated below with reference to FIG. 2. Alternatively, the shape sensing element 12 may comprise an electromagnetic (EM) tracking element, a fluoroscopy marker tracking element and/or another type of shape sensing element known in the field of shape sensing.
The Examiner notes that the EM tracking element or fluoroscopy marker tracking element disclosed in the specification do not provide a sufficient structure, unlike the disclosed optical fiber, and can be broadly interpreted to include non-physical structures that allow tracking by electromagnetism and fluoroscopy marker.
For purposes of the examination, examiner will interpret “shape sensing element” as an optical fiber or equivalents thereof capable of performing shape sensing measurement of an interventional device.
Claim(s) 1-7 recite(s) the limitation “an image data generation unit for generating image data.” It is noted that although the limitation is recited in the preamble of at least claim 1, the limitation is being given a patentable weight since “an image data generation unit” is further recited in the positively recited claim limitations in at least claim 1. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

(Page 7, lines 6-13) In another preferable embodiment, the image data generation unit comprises an optical camera, an ultrasonic camera and/or a thermal camera. 
In another preferable embodiment, the image data generation unit comprises a plurality of cameras arranged surrounding a plurality of edges of the housing of the apparatus. 
For purposes of the examination, examiner will interpret “image data generation unit” as an optical camera, an ultrasonic camera, a thermal/infrared camera, a plurality of cameras, or equivalents thereof.
Claim(s) 1-7 recite(s) the limitation “a shape sensing console in communication with said shape sensing element for generating measurement signals of said shape sensing measurement.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 8, lines 28-31) The shape sensing console 16 may comprise an optical interrogator for generating measurement signals being scattering spectrum signals indicative of an amplitude and/or a phase of a scattering in an elongated portion of the shape sensing element 12 comprising an optical fiber, as elucidated below with reference to FIG. 2.
shape sensing console” as an optical interrogator or equivalents thereof capable of generating measurement signals.
Claim(s) 9-14 recite(s) the limitation “a shape sensing element configured to perform a shape sensing measurement of an interventional device.” It is noted that although the limitation is recited in the preamble of at least claim 9, the limitation is being given a patentable weight since “a shape sensing element” is further recited in the positively recited claim limitations in at least claim 9. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 8, lines 23-27) The shape sensing element 12 may comprise an optical shape sensing element such as an optical fiber comprising one or more cores, as elucidated below with reference to FIG. 2. Alternatively, the shape sensing element 12 may comprise an electromagnetic (EM) tracking element, a fluoroscopy marker tracking element and/or another type of shape sensing element known in the field of shape sensing.
For purposes of the examination, examiner will interpret “shape sensing element” as an optical fiber or equivalents thereof capable of performing shape sensing measurement of an interventional device.
Claim(s) 9-11 and 13-14 recite(s) the limitation “an image data generation unit arranged on a side of the housing for generating image data.” Since this claim limitation 9-11 and 13-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 7, lines 6-13) In another preferable embodiment, the image data generation unit comprises an optical camera, an ultrasonic camera and/or a thermal camera. 
In another preferable embodiment, the image data generation unit comprises a plurality of cameras arranged surrounding a plurality of edges of the housing of the apparatus. 
For purposes of the examination, examiner will interpret “image data generation unit” recited in claim(s) 9-11 and 13-14 as an optical camera, an ultrasonic camera, a thermal/infrared camera, a plurality of cameras, or equivalents thereof.
Claim(s) 9-14 recite(s) the limitation “a shape sensing console in communication with said shape sensing element for generating measurement signals of said shape sensing measurement.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Page 8, lines 28-31) The shape sensing console 16 may comprise an optical interrogator for generating 
For purposes of the examination, examiner will interpret “shape sensing console” as an optical interrogator or equivalents thereof capable of generating measurement signals.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually or in combination, disclose at least “determine a position and/or orientation of the image data generation unit relative to a subject in a coordinate system based on the generated image data, register said reconstructed shape by representing said reconstructed shape in the coordinate system based on said received position and/or orientation of said image data generation unit; and a connector unit for connecting said shape sensing console to said shape sensing element, wherein said connector unit is detachably connectable to a housing of said image data generation unit,” as recited in at least the independent claims. The technical advantage of the claim inventions is that “the received position and/or orientation of the apparatus is correlated to or derived from the generated image data, this enables overlaying of the reconstructed shape onto the generated image data … facilitates the presentation, processing, exchanging and/or modification of the reconstructed shape of the shape sensing element and/or the interventional device, leading to increased efficiency and accuracy of the shape sensing procedure” ([0021] of the specification of the instant application).

Nawana et al. (US Patent Pub No. 2014/0081659) discloses tracking an interventional tool using a camera (an image data generation unit; see at least Fig. 21 and 25), but does not disclose at least a connector unit configured to detachably connectable to a housing of the camera;
Kirma et al. (US Patent Pub No. 2014/0309495) discloses tracking an interventional tool using a camera (see Fig. 1G-H), but does not disclose at least a connector unit configured to detachably connectable to a housing of the camera;
Tesar et al. (US Patent No. 2015/0018622) discloses tracking an interventional tool using a camera (see Fig. 21B: imaging system 18 and interventional tool 17), but does not disclose at least a connector unit configured to detachably connectable to a housing of the camera; and
Schweikert et al. (US Patent Pub No. 2015/0282734) discloses tracking an interventional tool with a mobile device (see at least Fig. 2), but does not disclose at least a camera to register the tracked interventional tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Angela M Hoffa/Primary Examiner, Art Unit 3799